[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                     ________________________
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                           No. 11-10744                         OCTOBER 7, 2011
                       Non-Argument Calendar                      JOHN LEY
                     ________________________                      CLERK

                       Agency No. A075-972-703



NOOR MOHAMMAD, a.k.a. Sharif Islam,
FARHANA MOHAMMAD,

                                      llllllllllllllllllllllllllllllllllllllllPetitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                     llllllllllllllllllllllllllllllllllllllllRespondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                           (October 7, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Noor Mohammad and his wife, Farhana Mohammad, citizens of

Bangladesh, jointly petition for review of the Board of Immigration Appeals’

(BIA) denial of their motion for reconsideration of its earlier order affirming the

Immigration Judge’s (IJ) denial of cancellation of removal. Petitioners argue the

IJ and the BIA erred in denying them cancellation of removal, as they established

their eligibility for such relief.

       An alien seeking review of a final order of removal must file a petition for

review within 30 days of the issuance of the final order. 8 U.S.C. § 1252(b)(1).

The 30-day deadline is “mandatory and jurisdictional.” Dakane v. U.S. Att’y Gen.,

399 F.3d 1269, 1272 n.3 (11th Cir. 2005). The finality of a removal order is not

affected by the filing of a motion to reconsider. Jaggernauth v. U.S. Att’y Gen.,

432 F.3d 1346, 1350-51 (11th Cir. 2005).

       Here, because the petitioners failed to file a timely petition for review of the

BIA’s March 23, 2010, order affirming the IJ’s decision, we lack jurisdiction to

review that order. Accordingly, we dismiss the petition to the extent that it

challenges those decisions. See Dakane, 399 F.3d at 1272 n.3. Although we

retain jurisdiction to review the BIA’s January 21, 2011, decision denying the

petitioners’ motion for reconsideration, the petitioners do not offer argument on

how the BIA erred in denying that motion. Rather, the petitioners’ arguments are

                                           2
focused on the BIA’s March 23, 2010, decision denying their application for

cancellation of removal, and how they believe they established their eligibility for

such relief during their proceedings. Because the petitioners have abandoned any

arguments they potentially could have raised regarding the BIA’s denial of their

motion for reconsideration, we deny the remainder of the petition. See Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (providing that issues

not raised on appeal are deemed abandoned); see also Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (providing that a passing

reference to an issue in a brief is insufficient to properly raise that issue).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                            3